Title: To James Madison from John Barnes, 2 April 1814
From: Barnes, John
To: Madison, James


        
          Sir
          George Town, 2d. April 1814.
        
        The contents of my worthy friend, Mr Alexr. Richards letter, is of so interesting a nature I could not, withstand the empressions of my feelings, to inclose it—for your perusal. Mr Richards was for many years, a Respectable shipping Mercht. in New York, but unfortunate, in his foreign Connections, which occasioned his removal to Madrid—a Justice of the peace—post masr. and Collector.
        In my Acquaintance with him for twenty years passed I always found him, the Gentlen.—of strick Honor and Integrity. His Situation is indeed—embarrsing—Critical, & even dangerous. Still however I am persuaded he will not swre. from doing his Duty Unless forced to it—by the Enemy. With the highest Respect I am Sir, your most Obedt humble servant
        
          John Barnes.
        
        
          Indisposition alone, prevented me from addressing you personally.
        
      